Citation Nr: 1535802	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative ankylosis, in a favorable position, of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

This case was previously before the Board in October 2013, at which time the Board denied the Veteran's claim for a rating in excess of 20 percent for his service-connected right ankle disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  An April 2015 memorandum decision vacated the October 2013 decision and the matter now returns to the Board for further consideration.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In the April 2015 Memorandum Decision, the Court determined that the Board erred in the October 2013 decision by failing to provide adequate reasons and bases for determining that referral for an extra-schedular rating was not warranted.  The Court further found that the record reasonably raised the issue of whether VA should have provided a more recent medical examination in light of the evidence of worsening ankle pain and other symptoms and the length of time between the 2008 and 2009 medical reports and the 2013 Board decision.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA or fee-based examination to ascertain the current nature and severity of his service-connected right ankle disability.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in September 2008.  In his April 2010 VA Form 9, the Veteran indicated that he was having more problems with his ankle; specifically, he stated that it was swollen and that his pain was severe.  Furthermore, in statements dated in August 2014 and April 2015, the Veteran again stated that his condition was worsening.  In light of the Veteran's allegations of worsening, as well at the amount of time that has passed since the Veteran's last examination, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected right ankle disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board finds that a remand is necessary in order to obtain any outstanding treatment records.  In this regard, in the Veteran's April 2010 VA Form 9, the Veteran stated that he received treatment at the medical facility at the U.S. Naval Base in Souda Bay, Crete, Greece. The Board notes that the Veteran submitted a treatment record from that facility, dated January 12, 2009.  However, as there may be additional treatment records pertinent to the Veteran's appeal, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records pertinent to the Veteran's claim that have not been obtained.  Thereafter, all identified records, to include records from the U.S. Naval Base in Souda Bay, Crete, Greece, should be obtained.

Finally, in the readjudication of the Veteran's case, the AOJ should consider whether referral to the Director of VA Compensation and Pension Service for extra-schedular consideration is warranted.



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his right ankle disability, including any outstanding treatment records from the medical facility at the U.S. Naval Base in Souda Bay, Crete, Greece.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination, to include a fee-based examination, to determine the current nature and severity of his service-connected right ankle disability.

The examiner should describe the nature and severity of all manifestations of the Veteran's right ankle disability, to include range of motion studies.  The examiner should note whether any range of motion loss is specifically attributable to pain.  Additionally, the examiner should discuss whether there is any additional functional loss with repetition.  The examiner should discuss whether any functional loss is attributable to pain during flare-ups and then attempt to quantify the degrees of motion lost during flare-ups.  The examiner should note whether there is any less or more movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).

The examiner should also indicate whether the Veteran has any ankylosis of the ankle; and, if so, what degree the ankle is ankylosed.

The examiner should address the functional effects of the Veteran's right ankle on his daily life and employability.

Finally, based on a review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since March 2008 (the date the Veteran filed his claim for an increased rating), the Veteran's service-connected right ankle disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of whether referral for extra-schedular consideration to the Director of VA Compensation and Pension Service is appropriate.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

